Citation Nr: 0402408	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had qualifying active military service from 
August 1987 to August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1. All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2. A low back disability is etiologically related to an 
injury sustained during the veteran's active service.


CONCLUSION OF LAW

Residuals of a low back injury were incurred in active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Regarding the VA's duties to notify and assist, the Board 
acknowledges that the RO was unable to obtain the veteran's 
original claims folder.  Consequently, the veteran's claims 
folder has been rebuilt, and the service medical records 
contained therein have been furnished by the veteran.  The 
Board also acknowledges that the VA exam conducted in 
November 2001 did not address the issues posed by the RO, 
i.e., the etiology of the veteran's current thoracic and 
lumbosacral condition and whether his condition related to 
the August 1987 to August 1990 period of the veteran's 
military service.  Despite the missing claims folder and the 
insufficiency of the VA exam, the Board has found the 
evidence and information currently of record to be sufficient 
to substantiate the veteran's service connection claim.  
Therefore, no further development is required to comply with 
the VCAA or the implementing regulations.

The veteran contends that his current back disability was 
caused by his military service.  In the veteran's formal 
appeal he stated that his injuries started as a result of his 
helo-cast exercise in 1988.  

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Service medical records, furnished by the veteran, reveal 
that on June 29, 1988, the veteran reported to emergency care 
and treatment after a parachuting accident where he jumped 
from a helicopter from a height of 30 feet and landed in the 
water in a sitting position.  X-rays taken of the lumbar 
spine indicated that there was slight scoliosis, convexity to 
left but no appreciable abnormality of bones, joints or 
paraspinal soft tissues.  He reported back to emergency care 
on June 30, 1988 with complaints of low back pain.  Service 
medical records also reveal that the veteran was treated in 
service for mid to lower back pain again in October 1988, 
August 1989, June 1991, August 1992 and September 1992.   

Private medical records, submitted by the veteran, reveal 
that X-rays were taken in August 1999 after the veteran was 
involved in a motor vehicle accident.  These X-rays indicated 
that the vertebral body heights were well maintained, there 
was no evidence of spondylolysis or spondylolisthesis, and no 
evidence of acute fracture.  

Private medical records also reveal that the veteran has been 
treated by numerous physicians since October 2000 and has 
been diagnosed with post traumatic back pain as per history, 
chronic and progressive most likely related to T11-12 disc 
bulge and degeneration, paresthesias and numbness of the left 
lower extremity, chronic thoracolumbar strain, and T10-11 
disc herniation.  

A November 2000 MRI scan revealed multilevel slight disc 
bulges throughout the lumbar spine with extreme desiccation 
or disc space narrowing as well as a slight disc bulge and 
kyphosis at T11-12 with some posterior disc protrusion and 
perhaps very slight disc space narrowing and spondylosis.  A 
June 2001 MRI scan revealed a small thoracic disc herniation 
T6-7 and T10-11.  

In a VA examination afforded to the veteran in November 2001, 
the veteran stated that he experienced underlying constant 
low back pain ever since his injury in service in 1988.  The 
physical examination revealed that the lumbar spine was 
without bony tenderness, deformity, discoloration, or soft 
tissue swelling.  The veteran's flexion forward was 90 
degrees, his backward extension was 30 degrees and flexion 
left and right and rotation left and right were all 30 
degrees.  The examiner noted that the veteran's neurologic 
examination revealed that cranial nerves II through XII, 
motor, deep tendon reflexes, sensory examination, cerebellar 
examination, and mental status examination were intact and 
physiologic.  X-rays of the thoracic and lumbar spine were 
unremarkable.  The examiner's diagnosis was a normal 
examination of the thoracic and lumbar spine.  It is unclear 
whether or not the VA examiner had access to the veteran's 
claims file as there is no indication that the file was 
reviewed in conjunction with the examination.

The veteran states he was employed as a truck driver for 
approximately 4 years until October 2000.  The record reveals 
that the veteran relayed that his work involved long distance 
driving as well as loading and unloading his truck.  At times 
the veteran was required to lift and carry items of up to 200 
pounds.  

In an Initial Accident and Health Claim Form completed in 
January 2001, the veteran checked the box indicating that his 
disability was caused by an accident and that the nature of 
illness was back pain.  Dr. U, the veteran's private 
physician, indicated that the symptoms first appeared or 
accident happened in 1988.  He also checked the box 
indicating that the condition arose out of patient's 
employment, and next to that handwrote the statement, 
"exacerbated pre-existing condition".  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the record clearly shows that the veteran 
incurred an injury of the lumbar area of his spine while in 
service.  The Board further notes that post-service records 
of medical treatment, as well as the veteran's own 
statements, are consistent for note of continuing problems 
with the mid to low back area, to include complaints of 
symptoms such as pain and numbness in the lower extremities.  
Although X-ray testing conducted in June 1988, August 1999, 
and November 2001 appear to indicate a normal thoracic and 
lumbar spine, MRI scans conducted in November 2000 and June 
2001 do, in fact, show disc herniation at T6-7, T10-11 and 
disc bulge and degeneration at T11-12.

The Board further notes that the record contains two 
competent medical opinions relating the veteran's current 
back problems to his in-service injury.  A joint opinion by 
Dr. U and a certified registered nurse practitioner in a 
January 2001 letter to the RO stated, "[The veteran's] back 
pain is in our professional opinion a chronic condition that 
began during a military exercise".  

While the Board recognizes that pain, absent a finding of any 
underlying disorder, simply cannot be service-connected under 
current VA law, the veteran's pain is described in Dr. V's 
letter to Dr. U as "thoracolumbar pain probably from the 
small disc herniation at T10-11.  Dr. V's assessment is 
referenced in Dr. U's letter to the RO as "specialty 
consultation note" to which the RO was directed to consult 
for rating determination.     

In addition, Dr. S's October 2002 opinion, stated, "It 
sounds as if the causative injury was from the military.  Dr. 
U should summarize this better." 

Although Dr. U did not have the benefit of reviewing the 
veteran's entire claims file, the record indicates that the 
veteran informed Dr. U of the circumstances surrounding his 
1988 injury and also provided him with documentation from 
military clinics to support his allegation.    

While the Board notes that in a November 2000 letter to Dr. 
U, Dr. V indicated that some of the veteran's problems center 
on his truck driving and the delivering of the packages that 
he actually has to perform when driving the truck, we must 
presume that Dr. U took this information into account in his 
medical assessment of the veteran.

In sum, both physicians referenced treatment of the veteran's 
disc herniation.  Dr. U cited to accurate findings and events 
in the veteran's history, and then opined that the veteran's 
current disability is related to his in-service injury. There 
is no competent evidence refuting the existence of a causal 
relationship between the veteran's T10-11 disc involvement 
and his in-service injury to the spine.  Although the record 
is not without a measure of ambiguity, the absence of 
sufficient persuasive medical findings rebutting the 
favorable evidence is probably dispositive.

ORDER

Entitlement to service connection for residuals of a back 
injury is granted.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



